J-S16038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER WOLF LYNN                      :
                                               :
                       Appellant               :   No. 1367 MDA 2021

      Appeal from the Judgment of Sentence Entered September 13, 2021
     In the Court of Common Pleas of Columbia County Criminal Division at
                       No(s): CP-19-CR-0001244-2019


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED: SEPTEMBER 22, 2022

        Appellant, Christopher Wolf Lynn, appeals from the aggregate judgment

of sentence of 30 to 60 years’ incarceration, imposed after he pled guilty to

third-degree murder and robbery.1 For the reasons set forth below, we affirm.

        On September 8, 2021, Appellant entered a plea of guilty to third-

degree murder and robbery for beating a woman to death in a home invasion

robbery. N.T. Guilty Plea at 6-10. For defendants with Appellant’s prior record

score, the sentencing guidelines provided standard range minimum sentences

of 10-20 years for third-degree murder and standard range minimum

sentences of 66 to 84 months and aggravated range minimum sentences of


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 2502(c) and 3701(a)(1)(i), respectively.
J-S16038-22


78-96 months for the robbery conviction. 204 Pa. Code §§ 303.15, 303.16(a);

Pre-Sentence Report & Guideline Sentence Forms.

        On September 13, 2021, the trial court sentenced Appellant to 20 to 40

years’ incarceration for third-degree murder, which is within the sentencing

guidelines, to run consecutive to another sentence that Appellant was serving,

and 10 to 20 years’ incarceration for robbery, to run consecutive to the third-

degree murder sentence. N.T. Sentencing at 47, 52-54; Sentencing Orders.

At his sentencing hearing, Appellant presented an expert testimony of a

psychologist and testimony from Appellant’s mother concerning abuse and

trauma that Appellant suffered in his childhood, but Appellant chose not to

speak and did not express any remorse for his crimes. N.T. Sentencing at 5-

29.     In sentencing Appellant, the trial court stated that it had reviewed the

pre-sentence report and noted that the robbery sentence was outside the

sentencing guidelines but explained that departure from the guidelines was

warranted because of the aggravating factors concerning the crime, the

extreme violence inflicted on the victim and the killing of the victim, and

because those aggravating factors far outweighed the mitigation evidence

presented by Appellant. N.T. Sentencing at 46-54; Robbery Sentencing Order

at 2.

        Appellant filed a timely petition for reconsideration of sentence.   On

September 24, 2021, the trial court denied the petition for reconsideration of

sentence. This timely appeal followed. In this appeal, Appellant argues that


                                      -2-
J-S16038-22


the trial court abused its discretion 1) in imposing a sentence for robbery that

was outside the sentencing guidelines without considering mitigating factors

and 2) in imposing sentences that are consecutive to each other and

consecutive to a sentence that Appellant was serving in another case.

Appellant’s Brief at 7.

      These issues are challenges to the discretionary aspects of Appellant’s

sentence.   Challenges to the discretionary aspects of a sentence are not

appealable as of right and may be considered only where the following

requirements are satisfied: 1) the appellant has preserved the issue in the

trial court at sentencing or in a motion for reconsideration of sentence; 2) the

appellant has included in his brief a concise statement of the reasons relied

on for his challenge to the discretionary aspects of his sentence in accordance

with Pa.R.A.P. 2119(f), and 3) the challenge to the sentence raises a

substantial question that the sentence appealed from is not appropriate under

the Sentencing Code. Commonwealth v. Dempster, 187 A.3d 266, 272

(Pa. Super. 2018) (en banc); Commonwealth v. Radecki, 180 A.3d 441,

467 (Pa. Super. 2018).

      Appellant has satisfied the first two of these requirements with respect

to both of his issues. Appellant raised the issues that the robbery sentence

deviated from the sentencing guidelines, that the trial court failed to consider

mitigating factors, and that the trial court erred in imposing consecutive

sentences in his petition for reconsideration of sentence.         Petition for


                                     -3-
J-S16038-22


Reconsideration of Sentence ¶2(B)-(H), (J)-(K). Appellant has also included

a Pa.R.A.P. 2119(f) statement in his brief. Appellant’s Brief at 14-16.

      A substantial question exists where the appellant advances a colorable

argument that the sentencing judge’s actions were inconsistent with a specific

provision of the Sentencing Code or were contrary to the fundamental norms

of the sentencing process. Commonwealth v. DiClaudio, 210 A.3d 1070,

1075 (Pa. Super. 2019); Commonwealth v. Antidormi, 84 A.3d 736, 759

(Pa. Super. 2014).    Appellant in his first issue asserts that the trial court

imposed a robbery sentence that was outside the sentencing guidelines and

that the deviation from the guidelines was unreasonable because the trial

court failed to take mitigating factors into account. This presents a substantial

question.   42 Pa.C.S. § 9781(c)(3) (“The appellate court shall vacate the

sentence and remand the case to the sentencing court with instructions if …

the sentencing court sentenced outside the sentencing guidelines and the

sentence is unreasonable”); Antidormi, 84 A.3d at 759; Commonwealth v.

Cunningham, 805 A.2d 566, 575 (Pa. Super. 2002).

      This issue, however, fails on the merits. Our standard of review on this

challenge to Appellant’s sentence is well-established:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

                                      -4-
J-S16038-22



DiClaudio, 210 A.3d at 1074-75 (quoting Antidormi).

      The trial court’s imposition of a robbery sentence outside the sentencing

guidelines was not an abuse of its discretion. While a trial court must consider

the ranges set forth in the sentencing guidelines when sentencing a defendant,

the guidelines are not mandatory and the court may deviate from the

sentencing guidelines, provided that it contemporaneously states an adequate

reason for imposing a sentence in excess of the guideline ranges. 42 Pa.C.S.

§ 9721(b); Antidormi, 84 A.3d at 760; Cunningham, 805 A.2d at 575.

Here, the trial court considered and correctly understood the standard and

aggravated guideline minimum sentence ranges that applied to Appellant and

stated at sentencing adequate reasons for imposing a sentence outside those

ranges, the heinous nature of crime, beating the victim to the point that she

was unrecognizable, and the fact that Appellant killed the victim.         N.T.

Sentencing at 47-54; Robbery Sentencing Order at 2.

      Appellant’s claim that the trial court did not consider mitigating factors

is inaccurate. The record shows that the trial court considered the evidence

of mitigating factors that Appellant presented and the pre-sentence report,

but found Appellant’s expert psychologist not fully credible and concluded that

the mitigating evidence, which primarily concerned Appellant’s childhood and

did not negate his involvement in beating the victim to death or include any

expression of contrition or remorse by Appellant, was far outweighed by the

aggravating factors. N.T. Sentencing at 46-47, 49-54; Trial Court Opinion at

                                     -5-
J-S16038-22


2-5. Indeed, the trial court specifically considered Appellant’s rehabilitative

potential in concluding that deviation from the sentencing guidelines was

necessary. N.T. Sentencing at 49-50.

        Appellant also argues that his robbery sentence is unreasonable because

it is harsher than his co-defendants’ sentences. This argument fails for two

reasons.    First, this issue is not properly before us because it is based on

assertions that are not supported by the certified record in this case. Appellant

bases this argument on transcripts of his co-defendants’ sentencings in

different criminal dockets.    Neither of these transcripts, which are dated

January 19, 2022, over four months after Appellant was sentenced and over

three months after this appeal was filed, appear in the certified record in this

case.    Allegations of facts that are not in the certified record cannot be

considered on appeal. Commonwealth v. Young, 317 A.2d 258, 264 (Pa.

1974); Commonwealth v. Moury, 992 A.2d 162, 174 n.9 (Pa. Super. 2010);

Commonwealth v. Preston, 904 A.2d 1, 6 (Pa. Super. 2006) (en banc).

        Second, even if we could consider this argument, it would fail.       As

Appellant admits, his co-defendants had cooperated in providing evidence

against Appellant and received negotiated plea deals. Appellant’s Brief at 22-

23; N.T. Sentencing at 39. The fact that a co-defendant receives a lighter

sentence as a result of such a negotiated plea does not constitute a basis for

finding an otherwise reasonable sentence unreasonable. Commonwealth v.

Ali, 197 A.3d 742, 764 (Pa. Super. 2018); Moury, 992 A.2d at 171, 174.


                                      -6-
J-S16038-22


       Appellant’s second issue, that the trial court abused its discretion in

imposing consecutive sentences, does not raise a substantial question. A trial

court has discretion to impose sentences consecutively to other sentences

imposed at the same time or to sentences already imposed in other cases,

and a challenge to the exercise of this discretion ordinarily does not raise a

substantial question.   Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa.

Super. 2014); Moury, 992 A.2d at 171; Commonwealth v. Pass, 914 A.2d

442, 446–47 (Pa. Super. 2006). The imposition of consecutive, rather than

concurrent, sentences can raise a substantial question in only the most

extreme circumstances, where the aggregate sentence is unduly harsh

considering the nature of the crimes and the length of imprisonment.

Radecki, 180 A.3d at 469-70; Moury, 992 A.2d at 171-72. Here, while the

length of imprisonment imposed is great, it is not extreme in relation to the

very violent and serious crimes that Appellant committed, a third-degree

murder and a robbery in which he beat the victim to death.

      Because Appellant has not shown that the trial court abused its

discretion in the sentence that it imposed for his robbery conviction and his

challenge to the trial court’s imposition of consecutive sentences for his crimes

does not raise a substantial question that his sentence is not appropriate under

the Sentencing Code, we affirm the trial court’s judgment of sentence.

      Judgment of sentence affirmed.




                                      -7-
J-S16038-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/22/2022




                          -8-